DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 1/28/22.  Claims 1, 15, and 23 have been amended.  Claims 2, 7, 10, 11, 16, and 20-22 are cancelled.  Claims 1, 3-6, 8, 9, 12-15, 17-19, 23, and 24 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 13, 15, 17-19, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0222805 A1) in view of Li et al. (US 8,438,163 B1), in view of Ripley (US 2003/0182282 A1), in view of Deshpande (US 2005/0071886 A1), and further in view of Satish et al. (US 2013/0011042 A1).
(A) Referring to claims 1 and 15, Huang discloses a system (and method) comprising:
circuitry in a content processing device communicatively coupled to an image-capturing device, said circuitry configured to (para. 33-35 & 59 and Fig. 1 of Huang): 
determine a plurality of content identifiers for said plurality of non-tissue regions (para. 55-60 of Huang; note the various generated metadata); 
identify at least one pattern based on association of said plurality of content identifiers to said plurality of non-tissue regions (para. 55-60 & 92-98 and Fig. 8 of Huang; note that trending allows for tracking a particular element across various data types and linking various data types based on the selected element); 
determine, based on said at least one pattern, at least one rule for said association (para. 55-68 and Figs. 6 & 8 of Huang);
associate, in a database, each content identifier of said plurality of content identifiers with a corresponding non-tissue region of said plurality of non-tissue regions based on said at least one rule (para. 52-68 and Figs. 6 & 8 of Huang); 
receive, on a user interface, a query associated with occurrence of an event in said video image of said anatomical region, wherein said query comprises at least one search term (Fig. 5A, para. 52-61 & 63-81 of Huang; note video streams are stored and the searchable metadata); 
determine at least one video image portion from said video image based on: said updated specific content identifier, and said association of each content identifier of said plurality of content identifiers with said corresponding non-tissue region of said plurality of non-tissue regions (para. 24, 43, 44, 54-61, and 95-98 of Huang); 
display, by said user interface on a display device, a timestamp of a specific video image portion from said determined at least one video image portion, wherein said specific video image portion corresponds to said occurrence of said event in said video image (para. 51, 54, 55, 57, and 60 of Huang; for the video data type, generated metadata may include date and time the video was generated, patient ID, title of the video such as foot surgery or physical examination, A/V stream data type, from Device 1 at 45 degree angle.); and
display, by said user interface on said display device, said specific video image portion based on a user input on said option for said navigation (para. 24, 43, 44, 54-61, 78, 95-98 of Huang).
Huang does not expressly disclose: identify a plurality of non-tissue regions in a video image of an anatomical region based on object recognition, wherein each non-tissue region of said plurality of non-tissue regions comprises at least one of a smoke region, a mist region, a surgical instrument region, or a surgical gauze region, and said video image of said anatomical region is captured by said image-capturing device during a surgical procedure on said anatomical region; determine a specific content identifier based on said query; analyze said at least one search term based on semantic association of said specific content identifier with said plurality of content identifiers, wherein said specific content identifier corresponds to said at least one search term; determine a similarity score, based on said analysis of said at least one search term, between said specific content identifier and each content identifier of said plurality of content identifiers; and update said specific content identifier based on said similarity score that exceeds a threshold value;   said timestamp of said specific video image portion is indicative of a position of said specific video image portion in said video image;  Page 3 of 13Application No. 14/816,250Reply to Office Action of December 27, 2019present, by said user interface, an option to navigate to said displayed timestamp; and said event includes a first proximity of a first non-tissue region of said plurality of non-tissue regions with a second non-tissue region of said plurality of non-tissue regions, said first non-tissue region is different from said second non-tissue region.
Li discloses: determine a specific content identifier based on said query; and update said specific content identifier based on said similarity score that exceeds a threshold value (col. 1, line 52 – col. 3, line 13 of Li). 
Ripley discloses analyze said at least one search term based on semantic association of said specific content identifier with said plurality of content identifiers, wherein said specific content identifier corresponds to said at least one search term; determine a similarity score, based on said analysis of said at least one search term, between said specific content identifier and each content identifier of said plurality of content identifiers (para 13-15, 188, and 193 of Ripley).
Desphpande discloses  said timestamp of said specific video image portion is indicative of a position of said specific video image portion in said video image;  Page 3 of 13Application No. 14/816,250 Reply to Office Action of December 27, 2019 present, by said user interface, an option to navigate to said displayed timestamp (para. 39 & 40 of Deshpande).
Satish discloses identify a plurality of non-tissue regions in a video image of an anatomical region based on object recognition, wherein each non-tissue region of said plurality of non-tissue regions comprises at least one of a smoke region, a mist region, a surgical instrument region, or a surgical gauze region, and said video image of said anatomical region is captured by said image-capturing device during a surgical procedure on said anatomical region; said event includes a first proximity of a first non-tissue region of said plurality of non-tissue regions with a second non-tissue region of said plurality of non-tissue regions, said first non-tissue region is different from said second non-tissue region (para. 27, 19, 49, and 32 of Satish; Block S110 extracts a feature from the sample image that is a dimension of the physical sample. In one example implementation, Block S110 implements object recognition to isolate an object of known type within the field of view of the optical sensor and/or within the sample image. The object can be a surgical tool, a surgical tray, an operating table, a surgical gauze sponge, a suction canister, or any other object of known dimension. From this known dimension, a dimension of the physical sample can be extrapolated, such as by estimating the distance from and/or angle between the optical sensor and the known object and comparing the position of the sample and the known object in the image. Block S110 can additionally or alternatively extract features from the sample image that identify other relevant objects, materials, or fluids in the sample image and/or the field of view of the optical sensor.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Li, Ripley, Deshpande, and Satish within Huang.  The motivation for doing so would have been to improve identification (col. 1., lines 36-51 of Li), to enable similarity determinations (para. 2 of Ripley), for enhanced navigation (abstract of Deshpande), and to prevent high operating and surgical costs for hospitals, clinics and other medical facilities (para. 3 of Satish).
(B) Referring to claim 3, Huang discloses wherein said circuitry is further configured to generate an index for said plurality of non-tissue regions in said video image based on each content identifier of said plurality of content identifiers associated with said corresponding non-tissue region of said plurality of  non-tissue regions (para. 43 & 60 of Huang).
(C) Referring to claims 4 and 17, Huang discloses wherein said at least one search term is associated with said specific content identifier (para. 55 & 63-81 of Huang).
(D) Referring to claim 5, Huang discloses wherein said circuitry is further configured to determine said specific content identifier based on at least one of a natural language processing or a text processing technique (para. 114-116 of Huang).
(E) Referring to claim 6, Huang discloses wherein said specific video image portion includes at least said first non-tissue region that corresponds to said updated specific content identifier (para. 9, 55, 43, & 80 and Fig. 4 of Huang).
(F) Referring to claims 8 and 24, Huang discloses wherein said circuitry is further configured to at least one of mask or highlight said first non-tissue region within said displayed specific video image portion (para. 103, 74, 75, and 77 of Huang); and wherein the circuitry is further configured to control camera parameters of said image-capturing device in real-time based on said masked first non-tissue region (para. 35, 41-44, 102, 103, 112, 149, 74, 75, and 77 of Huang).
(G) Referring to claim 13, Huang discloses wherein said at least one search term is further associated with said occurrence of said event (para. 55 of Huang).
(H) Claim 23 differs from claim 15 by reciting “A non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a computer, cause said computer to execute operations, said operations comprising…” (see para. 169 of Huang).
	The remainder of claim 23 repeats the same limitations as claim 15, and is therefore rejected for the same reasons given above.
(I) Claims 18 and 19 repeats substantially the same limitations as claim 5 and 6, and are therefore rejected for the same reasons given above.

Claims 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0222805 A1) in view of Li et al. (US 8,438,163 B1), in view of Ripley (US 2003/0182282 A1), in view of Deshpande (US 2005/0071886 A1), in view of Satish et al. (US 2013/0011042 A1), and further in view of Zhao et al. (US 2014/0031659 A1),.
(A) Referring to claim 9, Huang, Li, Ripley, Deshpande, and Satish do not expressly disclose wherein said specific video image portion is displayed by at least one of a picture-on- picture interface or a picture-in-picture interface.
	Zhao discloses wherein said specific video image portion is displayed by at least one of a picture-on- picture interface or a picture-in-picture interface (Fig. 4c-4d and para. 83 & 97 of Zhao).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zhao within Huang, Li, Ripley, Deshpande, and Satish.  The motivation for doing so would have been to present relevant information to the surgeon (abstract of Zhao).
(B) Referring to claim 12, Huang, Li, Ripley, Deshpande, and Satish do not expressly disclose wherein said event further includes at least one of an initial appearance of said first non- tissue region within said video image, a final appearance of said first non-tissue region within said video image, or a second proximity of said first non-tissue region with a tissue region, and said video image includes said tissue region.
	Zhao discloses wherein said event further includes at least one of an initial appearance of said first non- tissue region within said video image, a final appearance of said first non-tissue region within said video image, or a second proximity of said first non-tissue region with a tissue region, and said video image includes said tissue region (para. 58-79 of Zhao).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zhao within Huang, Li, Ripley, Deshpande, and Satish.  The motivation for doing so would have been to present relevant information to the surgeon (abstract of Zhao).
(C) Referring to claim 14, Huang, Li, Ripley, Deshpande, and Satish do not expressly disclose wherein said circuitry is further configured to execute machine learning process based on said plurality of non-tissue regions, said plurality of content identifiers, and said association of each content identifier of said plurality of content identifiers with said corresponding non-tissue region of said plurality of non-tissue regions.
	Zhao discloses wherein said circuitry is further configured to execute machine learning process based on said plurality of non-tissue regions, said plurality of content identifiers, and said association of each content identifier of said plurality of content identifiers with said corresponding non-tissue region of said plurality of non-tissue regions (para. 40-58 of Zhao).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zhao within Huang, Li, Ripley, Deshpande, and Satish.  The motivation for doing so would have been to present relevant information to the surgeon (abstract of Zhao).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686